 


109 HR 3410 IH: To amend the Internal Revenue Code of 1986 to provide a religious exemption from providing identifying numbers for dependents to claim certain credits and deductions on a tax return.
U.S. House of Representatives
2005-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3410 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2005 
Mr. Hostettler (for himself, Mr. Paul, Mr. Burton of Indiana, Mr. Pence, Ms. Foxx, Mr. Bartlett of Maryland, Mr. Souder, and Mr. Buyer) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a religious exemption from providing identifying numbers for dependents to claim certain credits and deductions on a tax return. 
 
 
1.Religious exemption from TIN requirements relating to dependents 
(a)In generalSection 6109 of the Internal Revenue Code of 1986 (relating to identifying numbers) is amended by adding at the end the following new subsection: 
 
(i)Religious exemption 
(1)In generalFor purposes of any requirement to provide a TIN under a section of this title specified in paragraph (3), a taxpayer who has a sincerely held religious belief under which the taxpayer is conscientiously opposed to obtaining an identifying number with respect to a qualified dependent may, in lieu of such number, include the following with a return, statement, or other document required under the authority of this title: 
(A)An affidavit describing such religious belief. 
(B)An affidavit from a third party under which the third party, under penalty of perjury, states from personal knowledge that the qualified dependent meets one or more of the qualifications of each of the sections specified in paragraph (3) under which a credit or deduction is claimed by the taxpayer. 
(C)Documentation to establish the relationship of the dependent to the taxpayer. Such documentation shall include a birth certificate, medical record, school record, or insurance record, or a combination thereof. 
(2)Qualified dependentFor purposes of paragraph (1), the term qualified dependent means a dependent (as defined in section 152) who is described in paragraph (1)(B) or (5)(C) of section 151(c). 
(3)Credit and deduction sections specifiedFor purposes of paragraph (1), the sections specified in this paragraph are— 
(A)section 21 (relating to expenses for household and dependent care services necessary for gainful employment), 
(B)section 23 (relating to adoption expenses), 
(C)section 24 (relating to child tax credit), 
(D)section 25A (relating to Hope and Lifetime Learning Credits). 
(E)section 32 (relating to earned income credit), and 
(F)section 151 (relating to allowance of deductions for personal exemptions).. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2004. 
 
